fj irs department of the treasury internal_revenue_service constitution ave nw washington dc number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_611 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number 47635z fit irs department of the treasury internal_revenue_service constitution ave n w washington d c legend date1 state view12oint date2 year party dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you failed to establish that you qualify for exemption under sec_501 c of the code this letter explains the basis for our conclusion please keep it for your records facts you incorporated on date1 in state your bylaws state that your purpose is to help promote view12oint values in the state of state by assisting local view12oint grassroots organizations in part ii line1 of form_1024 you describe your activities and operations you state that you have an annual bill for website maintenance engage in phone conferences for vetting candidates and hold debate forums in public areas you add that everyone is allowed to attend these events in part ii line of form_1024 you state that you plan to spend money attempting to influence elections you do not further describe the activity that you will undertake to pursue this goal nor state the amount of money or time that you will spend on this activity on date2 we sent you a letter requesting more information we asked you to describe in further detail your candidate forums phone conferences activity to influence elections and any other activities in your written reply you responded that your only activity in year was a forum for candidates to the party state chairman position a non-publicly elect ed position all legally qualified candidates were invited to attend and received the same amount of time to respond to questions you stated that you selected questions based on issues important to the party and how the candidate hoped to move the party forward your senior officers proctored the event and no candidate was favored over another you state that members of the public were invited to attend and that you did not spend any money on this forum you stated that you did not hold any phone conferences due to lack of support and scheduling conflict causing you to cancel all phone conferences this year you stated that to date you had no other activities you state that you had no expenditures to date all of your members who carry on your activities are uncompensated volunteers you stated that you have no planned activities at this time but that if you do you will do your best to comply with all applicable federal laws in addition to not having spent any funds in the past or at present you state that you intend on spending nothing in the future if possible however if you do spend money in the future it will be for building expenses at most a few hundred each year but you do not have any planned at this time since receiving your reply to our letter sent on date2 we made several attempts to contact you via telephone to clarify your past current and future activities after we left several voicemails we spoke with one of your board members who said that it was not possible to talk during working hours the board member said that another board member would call instead to discuss your activities however we never received a call from the other board member or any further communication from your representatives law sec_501 c provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1 c -1 a i provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within sec_501 c is one that is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1 c -1 a ii provides that the promotion of social welfare does not include direct or indirect participation in political campaigns on behalf of or in opposition to any candidate for public_office revrul_81_95 c b considers the effect of engaging in political campaign activities on a sec_501 c organization the ruling refers to five revenue rulings including revrul_78_248 1978_1_cb_154 for other examples of what constitutes participation or intervention in political campaigns each of those rulings involves a sec_501 organization the organization was primarily engaged in activities designed to promote social welfare in addition it conducted activities involving participation and intervention in political campaigns on behalf of or in opposition to candidates for nomination or election to public_office the ruling concludes that because the organization's primary activities promoted social welfare its lawful participation or intervention in political campaigns on behalf of or in opposition to candidates for public_office would not adversely affect its exempt status under sec_501 c revrul_2007_41 2007_41_cb_1421 provide sec_21 examples illustrating the application of the facts and circumstances to be considered to determine whether an organization exempt from income_tax under sec_501 a has participated in or intervened in any political campaign on behalf of or in opposition to any candidate for public_office the presentation of public forums or debates is a recognized method of educating the public that is not political campaign intervention citing revrul_66_256 c b providing a forum for candidates is not in and by itself prohibited political activity unless the forum is operated in a manner to show bias for or against a particular candidate referencing rev ruls 1974_2_cb_160 1986_2_cb_73 revproc_2015_9 r b sec_4 provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the letter rev catalog number 47628k particular requirements of the section under which exemption from federal_income_tax is claimed a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application in peoples prize v commissioner t c memo the court upheld the service's determination that the organization failed to establish exemption where the organization fails to provide requested information stating applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption 69_tc_615 provides that an applicant for exemption carries the burden to sufficiently describe its activities in order to meet the operational_test of sec_501 c the court states n owhere in the administrative record is there any description or explanation of how this activity furthers an exempt_purpose the record is replete with unsupported generalizations these explanations are too general and lack the facts necessary to establish public rather than personal purposes of the organization in 70_fedclaims_782 fed cl the u s court of federal claims held that the service properly denied tax exempt status under sec_501 c to a nonprofit corporation that was organized to promote and contribute to charitable causes in reaching this conclusion the court stated it is well-accepted that in initial qualification cases any gaps in the administrative record are resolved against the applicant adding that courts can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence concerning its operations or where the evidence is vague or inconclusive 74_tc_531 provides that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws further in the absence of such disclosure the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of c see also 412_f2d_1197 cert_denied 397_us_1009 application of law based on our analysis of the information you submitted with your application we have determined that you did not establish that you are operated exclusively for the promotion of social welfare within the meaning of sec_501 c and the regulations thereunder therefore you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c an organization has the burden_of_proof to describe its activities to sufficient detail to permit the service to determine whether it meets the definition of the code section under which exemption is sought the courts have ruled against applicants for tax exemption when the applicant's proposed activities are especially ambiguous see 69_tc_615 further where an organization provides mere generalizations in response to repeated requests by the service for more detail on prospective activities the courts have ruled against the applicant for exemption when such generalizations fail to show applicant qualifies for exemption see peoples prize t c memo in addition it is well accepted that in initial application cases any gaps in the administrative record are resolved against the applicant and especially in cases where the applicant fails to provide evidence concerning its operations or where the letter rev catalog number 47628k evidence is vague or inconclusive see 70_fedclaims_782 exemptions from income_tax are matters of legislative grace where the courts have consistently construed strictly in favor of the service see 74_tc_531 also see founding church of scientology ct_cl the information you have submitted thus far is insufficient for us to conclude that you operate exclusively for the promotion of social welfare within the meaning of sec_501 c revproc_2015_9 i r s sec_4 provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed the ruling is based solely upon the facts and representations contained in the administrative record we have twice requested in writing descriptions of your past current and planned activities- in your initial form '1024 application_for exemption and in our letter requesting additional information dated date2 moreover we made multiple attempts to set up a telephone call with your representatives but were unable to schedule a time within your representative's limited availability in your application you state that you have a website engage in phone conferences to vet candidates and hold public debates forums in response to our letter dated date2 you did provide a description of your only activity thus far namely a one-time forum in year for all party candidates to the party state chairman position while this activity may meet the definition of social welfare by furthering voter education purposes within the examples of revrul_2007_41 c b you have still failed to describe your planned activities for the future you provided only that you might spend funds on building expenses and gave a statement that you will comply with federal_law in another response you stated that to have no plans to spend money but any money that you might spend will be on overhead costs rather than social welfare work you have provided only vague descriptions of activities and your subsequent response says that you have no planned activities for the future based solely on the administrative record we do not have sufficient information to determine whether your future activities will fulfill social welfare purposes and therefore you have not met your burden described in revproc_2015_9 r b sec_4 additionally you state in your application_for exemption that you plan to influence elections in the future but failed to provide any information about future plans while organizations operating for the promotion of social welfare within the meaning of sec_501 c may engage in some political campaign activity you must primarily engage in activities that promote social welfare within the meaning of sec_1 c -1 a i as this determination is based on all the facts and circumstances and you have failed to describe your activities to a sufficient degree to enable us to make a determination as to how much of your time and expenditures are devoted to non-social welfare activity we cannot conclude that you will operate primarily for the promotion of social welfare in future years unlike the organization described in revrul_81_95 c b you have not established that you are primarily engaged in activities designed to promote social welfare overall the information you provided is insufficient to establish exemption despite our repeated attempts to contact you for additional information you have not demonstrated you are operated exclusively for the promotion of social welfare under sec_501 c conclusion based on our analysis of the information you provided in connection with your application we have determined that you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 c because you have not established that your primary activities promote social welfare accordingly you are not exempt under sec_501 c letter rev catalog number 47628k if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined in revenue_procedure rev_proc and revproc_2015_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more information about the process and the role of the appeals_office in section of revproc_2015_9 and publication overview of the appeals process if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements letter rev catalog number 47628k ' p where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings agreements enclosure publication letter rev catalog number 47628k
